Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/15/2008 are approved by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (system) and dependent claims 2-7, the prior art of record fails to teach, disclose or fairly suggest the combination as claimed, associated with correlithm object processing system, comprising: a memory configured to store: 
a sample two-dimensional data object; 
a horizontal string correlithm object associated with the sample two-dimensional data object, the horizontal string correlithm object comprising a first plurality of sub-string correlithm objects; 
a vertical string correlithm object associated with the sample two-dimensional data object, the vertical string correlithm object comprising a second plurality of sub-string correlithm objects; 

a horizontal string correlithm object associated with the example two-dimensional data object, the horizontal string correlithm object comprising a third plurality of sub-string correlithm objects; 
a vertical string correlithm object associated with the example two-dimensional data object, the vertical string correlithm object comprising a fourth plurality of sub-string correlithm objects; 
a string correlithm object engine communicatively coupled to the memory and configured to: 
determine a horizontal composite anti-Hamming distance based on a comparison of the horizontal string correlithm object associated with the sample two-dimensional data object and the horizontal string correlithm object associated with the example two-dimensional data object; 
determine a vertical composite anti-Hamming distance based on a comparison of the vertical string correlithm object associated with the sample two-dimensional data object and the vertical string correlithm object associated with the example two-dimensional data object; 
determine a composite anti-Hamming distance by summing the vertical composite anti-Hamming distance and the horizontal composite anti-Hamming distance; and determine a quality of a match between the example two-dimensional data object and the sample two-dimensional data object based on the composite anti-Hamming distance.

	Regarding claim 8 (method) and dependent claims 9-14, is allowed for substantially the same reasons as recited in claim 1, but is directed to a method comprising storing a sample two-dimensional data object; storing a horizontal string correlithm object associated with the sample two-dimensional data object, the horizontal string correlithm object comprising a first plurality of sub-string correlithm objects; storing a vertical string correlithm object associated with the sample two-dimensional data object, the vertical string correlithm object comprising a second plurality of sub-string correlithm objects; storing an example two-dimensional data object; storing a horizontal string correlithm object associated with the example two-dimensional data object, the horizontal string correlithm object comprising a third plurality of sub-string correlithm objects; storing a vertical string correlithm object associated with the example two-dimensional data object, the 
Regarding claim 15 (medium) and dependent claims 16-20, are allowed for substantially the same reasons as the system and method claims above, since recite substantially the same details as the other class claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:

"http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158